729 N.W.2d 509 (2007)
Robert COSTA, Personal Representative of the Estate of Jayne J. Costa, Deceased, Plaintiff-Appellant,
v.
Otto GAGO, M.D., Defendant-Appellee, and
Michigan Heart & Vascular Institute, Inc., and St. Joseph Mercy Hospital, Ann Arbor, a/k/a Trinity Health Michigan, Defendants.
Docket No. 130318. COA No. 256673.
Supreme Court of Michigan.
April 13, 2007.
On order of the Court, the application for leave to appeal the December 6, 2005 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.